          Case 1:20-cv-10359-JMF Document 19 Filed 07/29/21 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
DEREK GLOVER,                                                          :
                                                                       :
                                    Petitioner,                        :
                                                                       :   20-CV-10359 (JMF)
                  -v-                                                  :
                                                                       :         ORDER
BRONX SUPREME COURT,                                                   :
                                                                       :
                                     Respondent.                       :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On July 28, 2021, the Court received an email communication from Petitioner, attached
as Exhibit A, along with a document titled “First Amended Complaint,” attached as Exhibit B.
Among other things, this communication is in violation of the Court’s Individual Rules and
Practices in Civil Pro Se Cases, which provides that no documents or court filings may be sent
directly to Chambers. Petitioner must instead make any filings through the Court’s Pro Se Intake
Unit. In addition, the First Amended Complaint, which is unsigned, does not comply with the
requirements of Rule 11(a) of the Federal Rules of Civil Procedure, which provides that “[e]very
pleading, written motion, and other paper must be signed by . . . a party personally if the party is
unrepresented. The paper must state the signer’s address, e-mail address, and telephone
number. . . . The court must strike an unsigned paper unless the omission is promptly corrected
after being called to . . . party’s attention.” Fed. R. Civ. P. 11(a). Nor may parties file things in
Microsoft Word format; they must be filed as PDFs or in hard copy.

        In light of the current global health crisis, parties proceeding pro se are encouraged to
submit all filings as PDFs by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov.
Instructions for filing documents by email are attached to this Order as Exhibit C. Pro se parties
are also encouraged to consent to receive all court documents electronically. A Consent to
Electronic Service Form is attached to this Order as Exhibit D and is available on the Court’s
website at https://nysd.uscourts.gov/sites/default/files/2018-06/proseconsentecfnotice-final.pdf.
Pro se parties who are unable to use email may still submit documents by regular mail to the Pro
Se Office, Thurgood Marshall Courthouse, 40 Centre Street, Room 105, New York, New York
10007, or in person at the drop box located at the U.S. Courthouses in Manhattan (500 Pearl
Street) and White Plains (300 Quarropas Street). In either case, however, there may be
significant delays before such filings are received and/or docketed. No documents or court
filings should be sent directly to Chambers. Copies of correspondence between a pro se party
and counsel shall not be sent to the Court. For more information, please visit the Court’s website
at www.nysd.uscourts.gov and review the Court’s Individual Rules and Practices in Civil Pro Se
Cases, attached to this Order as Exhibit E.
         Case 1:20-cv-10359-JMF Document 19 Filed 07/29/21 Page 2 of 20




        There is a Pro Se Law Clinic in this District to assist non-incarcerated people who are
parties in civil cases and do not have lawyers. The Clinic may be able to provide Petitioner with
advice in connection with this case. The Pro Se Law Clinic is run by a private organization
called the New York Legal Assistance Group; it is not part of, or run by, the Court (and, among
other things, therefore cannot accept filings on behalf of the Court, which must still be made by
any unrepresented party through the Pro Se Intake Unit). Due to the current global health crisis,
the Clinic has suspended all in-person client meetings until further notice. Limited-scope legal
assistance will continue to be provided, but only by appointment and only over the telephone.
To schedule an appointment, Petitioner should call (212) 659-6190 and leave a message
specifying a call-back number.

      Petitioner’s request for the appointment of counsel is DENIED without prejudice to a
new motion made in the proper manner.

       As a courtesy, given Petitioner’s pro se status, the deadline to oppose the motion to
dismiss or to amend his Petition is EXTENDED, nunc pro tunc, to August 19, 2021.

       The Clerk of Court is directed to mail a copy of this Order to Petitioner.

       SO ORDERED.

Dated: July 29, 2021                                __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                2
Case 1:20-cv-10359-JMF Document 19 Filed 07/29/21 Page 3 of 20




               EXHIBIT A
        Case 1:20-cv-10359-JMF Document 19 Filed 07/29/21 Page 4 of 20


From:           Derek Glover
To:             Furman NYSD Chambers
Subject:        Amended Complaint (Derek Glover)
Date:           Wednesday, July 28, 2021 3:44:51 PM
Attachments:    Derek Glover Amended Complaint.docx


CAUTION - EXTERNAL:

Good Afternoon Judge Furman:

Please see my attached amended complaint for case number 20CIV.10359 (JMF) attached to
this email.

I am representing myself in this matter, however I am asking the court for legal counsel as we
proceed.

Please let me know the process and what else is needed from me. Thank you for your
assistance. This is why the petition should not be dismissed.
Respectfully

Derek Glover
CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
Case 1:20-cv-10359-JMF Document 19 Filed 07/29/21 Page 5 of 20




               EXHIBIT B
         Case 1:20-cv-10359-JMF Document 19 Filed 07/29/21 Page 6 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 _____________________________________________x
                                                                  FIRST AMENDED
 DEREK GLOVER,                                                    COMPLAINT
                                                    Petitioner,
                    -against-                                     20 CV 10359 (JMF)
 BRONX SUPREME COURT,
 BRONX 52ND PRECINCT
 DET. CHARLES REILLY
 DET. VICTOR GOMEZ-MERCADO
                                        Respondent.
 ________________________________________________x


Petitioner, DEREK GLOVER, per PRO BONO, alleges ___ follows for his First Amended
Complaint:
PRELIMINARY STATEMENT
1.        This is a civil rights action in which the petitioner seeks relief for the respondents
violation of his rights secured by 42 U.S.C. §§ 1983 and 1985(3), and the First, Eighth and
Fourteenth Amendments to the United States Constitution. The claims arise from a January 17,
2014 incident in which petitioner, was tracked down by tracking device without a signed search
warrant, cell phone (containing physical exculpatory evidence) was searched and seized without
a voucher. Petitioner seeks compensatory and punitive damages, declaratory and injunctive
relief, an award of costs and fees, and such other and further relief as the court deems just and
proper.
JURISDICTION & VENUE
2.        This action is brought pursuant to 42 U.S.C. §§ 1983 and 1985(3), and the First, Eighth
and Fourteenth Amendments to the United States Constitution. Jurisdiction is conferred upon
this Court by the aforesaid statutes and 28 U.S.C. §§ 1331 and 1343.
3.        Venue is proper in this district pursuant to 28 U.S.C. § 1391.
PARTIES
4.        Petitioner is a resident of the State of New York, County of New York.
5.        The Respondents is The District Attorney Office of the Bronx Supreme Court, 52ND
Precinct detectives Charles Reilly and Victor Gomez Mercado.
         Case 1:20-cv-10359-JMF Document 19 Filed 07/29/21 Page 7 of 20




STATEMENT OF FACTS
6.      On January 17, 2014, plaintiff, a New York State prisoner, was incarcerated at the
Rikers Island Facility in New York, New York.
7.      On the above date, undercover officials approached respondent’s relative home, guns
drawn without a warrant.
8.       Petitioner was taken to the 52nd precinct for questioning.
9.      Petitioner refused to answer questions without legal counsel and was placed under arrest
without reading Miranda Rights.
10.     Respondents deny petitioner a voucher for cell phone.
11.     Respondents took petitioner cell phone after witnessing him make calls from
interrogation room.
12.     Thereafter, petitioner tries to protect the contents of cell phone for his defense.
13.       As a result of respondents actions, petitioner is forced to stop his trial and plea.
14.       Petitioner legal counsel ineffective counsel for not objecting to testimony of Det.
Charles Reilly.
15.       Petitioner incorporates by reference the allegations set forth in Paragraphs 1 through 14
as if fully set forth herein.
16.       Respondents conduct in using force upon plaintiff for the purpose of causing him
injury, and not as part of a good faith effort to maintain order or restore discipline, violated
petitioner’s rights under the Eighth and Fourteenth Amendments to the United States
Constitution.


WHEREFORE, petitioner demands an evidentiary hearing and the following relief:
         a.       Compensatory damages in an amount to be determined by a jury;
         b.       Punitive damages in an amount to be determined by a jury;
         c.       Costs, interest and attorneys fees;
         d.       Such other and further relief as this court may deem just and proper,
         including injunctive and declaratory relief.
DATED:    July 26, 2021
         New York, New York
                                          DEREK GLOVER, PRO SE
                                          2299 Seventh Avenue, Apt 4B



                                              New York, NY 10030
        Case 1:20-cv-10359-JMF Document 19 Filed 07/29/21 Page 8 of 20




                                           By:


                                           DEREK GLOVER


DECLARATION OF SERVICE
Derek Glover, declares, that he is pro se, living in a shelter states the following, that:
On July 26 2021, caused to be served the attached first amended answer upon the following by
delivering a true copy to said individual personally at the address set forth below:


DARCEL D. CLARK, District Attorney
CLARA H. SALZBERG
JOSHUA P. WEISS, Assistant District Attorney
Bronx County
198 East 161st Street
New York, New York 10451



                                           DEREK GLOVER
Case 1:20-cv-10359-JMF Document 19 Filed 07/29/21 Page 9 of 20




               EXHIBIT C
        Case 1:20-cv-10359-JMF Document 19 Filed 07/29/21 Page 10 of 20

                   United States District Court
                   Southern District of New York
                   Temporary_Pro_Se_Filing@nysd.uscourts.gov.


                 INSTRUCTIONS: EMAIL PRO SE FILINGS

How do I email documents to the Clerk’s Office for filing?
    •    SIGN. You must sign your document by either signing the document before
         you scan it or typing “/s/ [Your Name].” The Court will accept typed
         signatures in this format.

    •    CONTACT INFORMATION. The document must include your name,
         address, telephone number and email address (if available).
    •    SUBJECT LINE. For existing cases, the subject line of the email must
         read, “Pro Se Filing – XX-CV-XXXX.” For new cases, the subject line of
         the email must read, “Pro Se Filing – New Case.”
    •    EMAIL the PDF document to
         Temporary_Pro_Se_Filing@nysd.uscourts.gov.

Can I start a new case by email?
    •    YES. To start a new case, you may email your complaint to
         Temporary_Pro_Se_Filing@nysd.uscourts.gov.

    •    In addition to emailing your complaint, you must either (1) email an
         application requesting that the fee be waived, available at
         https://nysd.uscourts.gov/node/838, or (2) pay the filing fee of $400. If you
         are paying the filing fee, add to the subject line, “Pro Se Filing – New Case –
         FEE PAID.” Payment must be made within 21 days by certified check or
         money order, made out to Clerk, USDC, SDNY, and mailed to: Cashiers-
         Room 120, 500 Pearl Street, New York, NY 10007. The check must include
         the case number, which you can learn by calling (212) 805-0175.

Can I include any questions or information in my email?
    •    NO. You must only include the attached document(s) for filing. No one will
         read messages in the body of the email and no one will respond to any
         questions.




                    500 PEARL STREET; 40 FOLEY SQUARE | NEW YORK, NY 10007
                         300 QUARROPAS STREET | WHITE PLAINS, NY 10601
Rev. 4/8/2020
        Case 1:20-cv-10359-JMF Document 19 Filed 07/29/21 Page 11 of 20
                                                          Instructions: Email Pro Se Filings
                                                                                Page 2 of 2


Will someone respond to my email?
    •    NO. This email address cannot respond to inquiries. The Clerk’s Office will
         download the email attachment. This is a NO-REPLY email address. But
         you may call (212) 805-0175 to confirm that your documents were received.
         Please wait at least one week before calling.

Can I email the assigned judge instead?
    •    NO. Any submission emailed to any other court email address will be
         disregarded by the recipient.

Can the Clerk’s Office assist with scanning?
    •    NO. If you are unable to email your documents, you must submit them by
         mail to the Pro Se Intake Unit.

Can someone email my documents for me?
    •    YES. But please include your email address, if available, in the document.
         The Court will only communicate with the email address listed on the filed
         documents, and only if you have consented to receive court documents by
         email.

Can I receive court documents by email?
    •    YES. Complete and email a signed consent to electronic service form.

Do I need to serve my adversary?
    •    NO. After the document is emailed to the Court and electronically filed,
         your adversary will receive electronic notification of the filing.




                   500 PEARL STREET; 40 FOLEY SQUARE | NEW YORK, NY 10007
                        300 QUARROPAS STREET | WHITE PLAINS, NY 10601
Rev. 4/8/2020
Case 1:20-cv-10359-JMF Document 19 Filed 07/29/21 Page 12 of 20




                EXHIBIT D
          Case 1:20-cv-10359-JMF Document 19 Filed 07/29/21 Page 13 of 20


                     United States District Court
                     Southern District of New York
                     Pro Se Office


     Pro Se (Nonprisoner) Consent & Registration Form to Receive
                      Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

    1. Sign up for a PACER login and password by contacting PACER 1 at
       www.pacer.uscourts.gov or 1-800-676-6856;
    2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 2

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
           Case 1:20-cv-10359-JMF Document 19 Filed 07/29/21 Page 14 of 20


                     United States District Court
                     Southern District of New York
                     Pro Se Office


                             CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

          1. I have regular access to my e-mail account and to the internet and will check regularly
             for Notices of Electronic Filing;
          2. I have established a PACER account;
          3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
             Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
             copies of case filings, including motions, decisions, orders, and other documents;
          4. I will promptly notify the Court if there is any change in my personal data, such as name,
             address, or e-mail address, or if I wish to cancel this consent to electronic service;
          5. I understand that I must regularly review the docket sheet of my case so that I do not
             miss a filing; and
          6. I understand that this consent applies only to the cases listed below and that if I file
             additional cases in which I would like to receive electronic service of notices of
             documents, I must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
          Note: This consent will apply to all cases that you have filed in this court, so please list all of
          your pending and terminated cases. For each case, include the case name and docket
          number (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                      City                       State                       Zip Code


Telephone Number                                        E-mail Address


Date                                                    Signature

Return completed form to:
Pro Se Office (Room 200)
500 Pearl Street
New York, NY 10007
Case 1:20-cv-10359-JMF Document 19 Filed 07/29/21 Page 15 of 20




                EXHIBIT E
        Case 1:20-cv-10359-JMF Document 19 Filed 07/29/21 Page 16 of 20




                                                                          Revised: July 13, 2021

                 INDIVIDUAL RULES AND PRACTICES IN CIVIL PRO SE CASES
                      Jesse M. Furman, United States District Judge

Pro Se Office
United States District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Centre Street, Room 105
New York, NY 10007
(212) 805-0175

Unless otherwise ordered by the Court, these Individual Rules apply to all civil cases
involving pro se litigants (that is, litigants without counsel) before Judge Furman.

   1. Communications with Chambers

          A. Telephone Calls by a Pro Se Party. Pro se parties may not call the Court
             directly; any questions should be directed to the Pro Se Office at (212) 805-0175.

          B. Written Communications By a Pro Se Party. All communications with the
             Court by a pro se party should be in writing and delivered in person, mailed, or
             (as discussed in Paragraph 2(B) below) emailed to the Pro Se Office, Thurgood
             Marshall Courthouse, 40 Centre Street, Room 105, New York, New York 10007.
             No documents or court filings may be sent directly to Chambers. Unless the
             Court orders otherwise, all communications with the Court will be docketed upon
             receipt; such docketing shall constitute service on any user of the ECF system. If
             any other party is not a user of the ECF system (e.g., if there is another pro se
             party in the case), a pro se party must send copies of any filing to that party and
             include an Affidavit of Service or other statement affirming that it has done so.
             Copies of correspondence between a pro se party and opposing parties shall not
             be sent to the Court.

          C. Communications by Parties Represented by Counsel. Except as otherwise
             provided below, communications with the Court by a represented party shall be
             governed by Judge Furman’s Individual Rules and Practices in Civil Cases,
             available at https://nysd.uscourts.gov/hon-jesse-m-furman.

          D. Requests for Adjournments or Extensions of Time. All requests for
             adjournments or extensions of time must be made in writing and must state: (1)
             the original date(s); (2) the number of previous requests for adjournment or
             extension; (3) whether these previous requests were granted or denied; (4) the
             reasons for the requested extension; (5) whether the adversary consents and, if
             not, the reasons given by the adversary for refusing to consent; and (6) the date of
             the parties’ next scheduled appearance before the Court as well as any other
             existing deadlines. Requests for extensions of deadlines regarding a matter that
    Case 1:20-cv-10359-JMF Document 19 Filed 07/29/21 Page 17 of 20



          has been referred to a Magistrate Judge shall be addressed to that assigned
          Magistrate Judge.

          Absent an emergency, any request for extension or adjournment shall be made at
          least 48 hours prior to the deadline or scheduled appearance. Requests for
          extensions will ordinarily be denied if made after the expiration of the original
          deadline.


2. Filing of Papers and Service

      A. Consent to Receive Electronic Service. To ensure timely service of documents,
         including Court Orders, non-incarcerated pro se parties are encouraged to consent
         to receive electronic service through the ECF System. To do so, a pro se party
         should review the instructions available at https://www.nysd.uscourts.gov/sites/
         default/files/2021-03/Consent_Pro-Se_Eservice-Instructions.pdf, and then submit
         a Consent to Electronic Service (available at https://www.nysd.uscourts.gov/sites/
         default/files/2021-03/Consent_Pro-Se_Eservice-form.pdf).

      B. Papers Filed by a Pro Se Party. A pro se party may file papers with the Court
         by:

              i. delivering them in person to the Pro Se Office, Thurgood Marshall
                 Courthouse, 40 Centre Street, Room 105, New York, New York 10007;

             ii. mailing them to the Pro Se Office, Thurgood Marshall Courthouse, 40
                 Centre Street, Room 105, New York, New York 10007;

             iii. emailing them as an attachment in PDF format to Temporary_Pro_Se_
                  Filing@nysd.uscourts.gov, in which case the pro se party should follow
                  the instructions contained in the April 1, 2020 Addendum to the Court’s
                  ECF Rules & Instructions, available at https://www.nysd.uscourts.gov
                  /electronic-case-filing; or

             iv. filing them on the ECF System if the pro se party has filed a motion to
                 participate in ECF (available at http://nysd.uscourts.gov/file/forms/motion
                 -for-permission-for-electronic-case-filing-for-pro-se-cases and in the Pro
                 Se Office) and been granted such permission by the Court.

      C. Service on a Pro Se Party. Absent a pro se party consenting to receipt of
         electronic service, counsel in pro se cases must serve a pro se party with a paper
         copy of any document that is filed electronically and must file with the Court a
         separate Affidavit of Service. Submissions filed without proof of service that the
         pro se party was served will not be considered.



                                           2
   Case 1:20-cv-10359-JMF Document 19 Filed 07/29/21 Page 18 of 20



3. Discovery

   All requests for discovery by a pro se party should be sent to counsel for the party from
   whom discovery is sought. Discovery requests should not be sent to the Court.

   If there are any discovery disputes, the parties are required to confer with one another in
   an effort to resolve the dispute without the need for Court intervention. If the parties are
   unable to resolve their dispute, either party may file a letter-motion, no longer than three
   pages and in accordance with Paragraph 1 above, explaining the nature of the dispute and
   requesting an informal conference. If the opposing party wishes to respond to the letter,
   it must promptly file a responsive letter, not to exceed three pages.


4. Motions

      A. Filing and Service. Unless otherwise ordered by the Court, papers filed in
         opposition to a motion must be served and filed within 30 days of service of the
         motion papers, and reply papers, if any, must be served and filed within two
         weeks of receipt of opposition papers.

      B. Pro Se Notices. Parties who file a motion to dismiss, a motion for judgment on
         the pleadings, or a motion for summary judgment must provide the pro se party
         with a copy of the notices required under Local Civil Rules 12.1 or 56.2.

      C. Special Rule for Summary Judgment Motions. With respect to any deposition
         that is supplied, whether in whole or in part, in connection with a summary
         judgment motion, the index to the deposition should be included if it is available.

      D. No Courtesy Copies. Unless the Court orders otherwise, parties should not
         submit courtesy hard copies of any submissions in pro se cases.

      E. Oral Argument. Unless otherwise ordered by the Court, oral argument will not
         be heard in pro se matters.


5. Initial Case Management Conference

   Absent a motion to dismiss, the Court will generally schedule an initial case management
   conference within four months of the filing of the complaint. The Notice of Initial
   Pretrial Conference will be docketed on ECF and mailed to the pro se party or parties.
   Unless and until the Court orders otherwise, the conference will be held in person in
   Courtroom 1105 of the Thurgood Marshall United States Courthouse, 40 Centre Street,
   New York NY. If any party wishes for the conference to be conducted remotely (by
   telephone or video), he or she should confer with all other parties and promptly file a
   letter to that effect with the Court.

                                            3
   Case 1:20-cv-10359-JMF Document 19 Filed 07/29/21 Page 19 of 20



   The Court will set a schedule for the case at the initial case management conference. In
   most cases, the Court will give the parties four months (from the date of the conference)
   to complete all discovery, and set a deadline for the filing of any motions for summary
   judgment 30 days after the close of discovery. In advance of the initial case management
   conference, the parties should, if practicable, confer with one another to determine if such
   a schedule would be appropriate or if there is anything unusual about the case that would
   require more time and be prepared to discuss those issues at the conference. The Court
   will issue a written order memorializing all dates and deadlines following the conference.

   An incarcerated party may not be able to attend this or other conferences, but may be able
   to participate by telephone. If an incarcerated party does not have counsel and is unable
   to participate by telephone, a family member or a representative may attend the
   conference. In such instances, the incarcerated party may write to the Court in advance
   of the conference regarding any issue the pro se party wishes to have addressed at the
   conference. If a representative is designated, he or she should contact Chambers at (212)
   805-0282 to determine the location of the conference. The Court will also have a
   transcript of the conference sent to the incarcerated party.


6. Trial Documents

      A. Pretrial Statement. Unless otherwise ordered by the Court, within 30 days of
         the completion of all discovery or, if a summary judgment motion is filed, within
         30 days of the Court’s ruling on summary judgment, the plaintiff in a pro se case
         shall file a concise, written Pretrial Statement. This Statement need take no
         particular form, but it must contain the following: (1) a statement of the facts the
         plaintiff hopes to prove at trial; (2) a list of all documents or other physical
         objects that the plaintiff plans to put into evidence at trial; and (3) a list of the
         names and addresses of all witnesses the plaintiff intends to have testify at trial.
         The Statement must be sworn by the plaintiff to be true and accurate based on the
         facts known by the plaintiff. If pro se, the plaintiff shall file an original of this
         Statement with the Pro Se Office. Two weeks after service of the plaintiff’s
         Statement, the defendant must file and serve a similar Statement of its case
         containing the same information.

      B. Other Pretrial Filings. If the case is to be tried before only a Judge without a
         jury, any parties represented by counsel must also file proposed findings of fact
         and conclusions of law at the time of filing the Pretrial Statement. If the case is to
         be tried before a jury, any parties represented by counsel must also file proposed
         voir dire questions, a proposed jury charge, and a proposed verdict form at the
         time of filing the Pretrial Statement. At the time of filing, a represented party
         should e-mail these documents to the Court (Furman_NYSDChambers@nysd.
         uscourts.gov), in both .pdf and Microsoft Word formats. The pro se party may
         file such documents, but is not required to do so and need not submit them by e-
         mail.

                                            4
    Case 1:20-cv-10359-JMF Document 19 Filed 07/29/21 Page 20 of 20



7. Pro Se Clinic
   There is a Pro Se Law Clinic in this District to assist non-incarcerated people who are
   parties in civil cases and do not have lawyers. The Clinic may be able to provide a non-
   incarcerated pro se litigant with advice in connection with his or her case. The Pro Se
   Law Clinic is run by a private organization called the New York Legal Assistance Group;
   it is not part of, or run by, the Court (and, among other things, therefore cannot accept
   filings on behalf of the Court, which must still be made by any unrepresented party
   through the Pro Se Intake Unit). The Clinic is located in the Thurgood Marshall United
   States Courthouse, 40 Centre Street, New York, New York, in Room LL22, which is just
   inside the Pearl Street entrance to that Courthouse. Under normal circumstances, the
   Clinic is open on weekdays from 10 a.m. to 4 p.m., except on days when the Court is
   closed. An unrepresented party can make an appointment in person or by calling (212)
   659-6190.




                                           5
